—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from (1) so much of an order of the Supreme Court, Queens County (Berkowitz, J.), dated October 30, 1985, as denied those branches of her motion which were for temporary maintenance and attorney’s fees; and (2) so much of an order of the same court, dated January 8, 1986, as, upon reargument, adhered to its prior determination with respect to temporary maintenance and attorney’s fees.
Ordered that the appeal from the order dated October 30, 1985, is dismissed, as the portion of that order appealed from was superseded by the order dated January 8, 1986, made upon reargument; and it is further,
Ordered that the order dated January 8, 1986, is affirmed insofar as appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
It is well settled that the best remedy for alleged inequities with respect to pendente lite applications is a speedy trial (see, Hildenbiddle v Hildenbiddle, 110 AD2d 819, 820). Based upon a review of the record, this does not appear to be a situation of genuine need on the part of the moving party (see, Fagelbaum v Fagelbaum, 115 AD2d 454). Accordingly, Special Term did not err in denying the plaintiff’s request for temporary maintenance and attorney’s fees. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.